Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05-25-21 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 are rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler (US 2017/0041127) in view of Wilson et al (US 2015/0318014, hereinafter referred to as Wilson) and further in view of Leef et al (US 2007/0234136, hereinafter referred to as Leef).
Regarding claims 1, 8 and 14. Sharpe discloses a slave communication device configured to perform communication through a bus (see at least figure 1), comprising: transmitting and receiving circuitry configured to transmit and receive a signal to and from a master communication device (see at least figure 1-2); after a transaction of transmitting a common command code (see at least figure 3 and paragraph [0045] CCC is transmitted to set communication rules (synchronization)).
(Note: Examiner would like to indicate that master node by default (standard) configures the slave node when how to send information to master node (see at least UM10204 I2C-bus specification and user manual (page 7)) and the master node includes an error detection circuitry (see at least UM10204 I2C-bus specification and user manual (bottom of page 11)).
Sharpe discloses all the limitations of the claimed invention with the exception of specifying communication format from the master communication device. However, Wilson, from the same field of endeavor, teaches that the master communication 
Sharpe in view of Wilson discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to: determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred. However, Leef, from the same field of endeavor, teaches determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred (see at least paragraph [0027]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Leef, as indicated, into the communication method of Sharpe in view of Wilson for the purpose of managing data communication and avoid perturbations.
Claims 2, 7, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler in view of Wilson in view of Leef and further in view of Nolan et al (US 2018/0288158). Hereinafter referred to as Nolan.
Regarding claims 2, 9, and 15, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception that the predefined format .
Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler in view of Wilson in view of Leef and further in view of Nicolaidis (US 2004/0255204).
Regarding claims 3-4, 10-11 and 16-17. Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read. However, Nicolaidis, from a similar field of endeavor, teaches an error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read (see at least paragraph [0015]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Nicolaidis, as indicated, into the communication method of Sharpe in view of Wilson in view of Leef for the purpose of managing data communication and avoid perturbations.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Wilson in view of Leef and further in view of Ting et al (EP 1,607,864; hereinafter referred to as Ting).
Regarding claims 5, 12, and 18, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a stop condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a stop condition is detected (see at least abstract and paragraphs [0004]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tan, as indicated, and Sharpe in view of Wilson in view of Leef for the purpose of managing data communication over BUS.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Wilson in view of Leef and further in view of Rollig et al (US 2005/0080950, Hereinafter referred to as Rollig).
Regarding claims 6, 13, and 19, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a repeated start condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a repeated start condition is detected (see at least paragraphs [0020]). Thus, it would have been obvious to a person of .
Response to Arguments
Applicants’ arguments filed 05-25-2021 have been fully considered but they are not persuasive.
Applicants’ representative argues that the prior art of record, Sharpe, indicated teaching my not precede the current application. 
Examiner respectfully disagrees, in provisional application 62/217,180, filed on 09-11-2015, Sharpe discloses the following:

    PNG
    media_image1.png
    515
    749
    media_image1.png
    Greyscale

Applicants’ representative argues that the prior art of record fails to teach “error detection circuitry configured to determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format and in a case where the format of data received is different from the predefined format, determine that an error has occured”.
Examiner respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of record, Sharpe, disclsoses the transmission of common command code between master node and slave nodes in a bus network (as indicated above). Leef teaches the detection and determination of an errors in the data format (as indicated above in the rejection). Claims are given their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).  
Moreover, communication protocols must be pre-configured between masters and slaves prior to communication establishment in order to achieve successful communication. The claim language is only directed to error detection in the data received and does not involve any innovative additions to overcome the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476